The opinion of the Court was delivered by
Wardlaw, J.
If the woman Sarah rightfully acquired the fifty dollar bill, it thereby became the property of her mistress, the plaintiff. The defendant, who honestly stopped the bill and advertised it, under the belief that an owner better than Sarah would appear, has no right himself to appropriate it; and such time has elapsed that it may be fairly presumed that no better owner will appear, and that the plaintiff’s claim, if much longer delayed, might be barred by the Statute of Limitations. Whatever suspicions - may be entertained concerning the honesty of the possession which was in Caesar, from whom Sarah obtained the bill, and who got it we do not know how, the silence of Mr. Starke, (Caesar’s master,) notwithstanding the advertisement, raises the implication of his assent to the executed transaction between Caesar and Sarah, so as to take from the defendant the excuse of a right in Starke, to authorize the further detention of the money.
The case falls within the principles established by Gist vs. Toohey, (2 Rich. 424,) and the oases therein cited.
The motion is dismissed.
O’Neall, WmiERS, WhitNer, G-lover and Munro, JJ., concurred.
Motion dismissed»